DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 11/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,873,382 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 5 and 11 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2018/0309496 and US 2016/0337916. 
The improvement comprises:
US 2018/0309496 is considered as the closest prior art that teaches a beam switching method (Fig.19 process 1900), wherein the method comprises:

wherein the receiving of multiple signals includes receiving at least one control signal (Fig.19 operation 1905 and para.258) using a first beam associated with a first beam identifier (ID) (para.168), 
receiving a first data signal (Fig.19 operation 1910 and para.258) using the first beam associated with the first beam ID (para.168), and 
receiving a second data signal (Fig.19 operation 1920 and para.258), subsequent to the first data signal, using a second beam associated with a second beam ID different from the first beam ID (Fig.12 and para.168); and 
at least one of the control signal(s) indicating the second beam ID;   
including switching a receive beam of the WTRU from the first beam to the second beam based on the second beam ID to receive the second data signal (Fig.19 operation 1915 and para.258).
In addition, a guard period G may be present if the DCI in the control channel indicates that the beam index of the associated data channel is changed from the latest beam index.  Alternatively, the guard period G may be present if the DCI in the control channel indicates that the beam index of the associated channel is different from the beam index of the control channel.  A single bit or state in the DCI may indicate the 

US 2016/0337916 teaches a diagram 2600 of an example of mmW neighbor measurement (Fig.26 element 2600) comprising:  
measurement events specific to wide beam and narrow beam measurements for neighbor mBs may be configured (Fig.26 elements Widebeam measurement and para.210);
wherein events N1-N7 may be defined: N1 may occur when serving beam m_metric becomes offset below than neighbor beam (Fig.26 and para.210); 
N2 may occur when serving beam m_metric becomes below a defined threshold and neighbor beam becomes above a defined threshold (Fig.26 and para.210); 
N3 may occur when backup beam m_metric becomes offset below than neighbor beam (Fig.26 and para.210); 
N4 may occur when backup beam m_metric becomes below a defined threshold and neighbor beam becomes above a defined threshold (Fig.26 and para.210); 
N5 may occur when backup beam becomes offset better than neighbor beam m_metric (Fig.26 and para.210); 

N7 may occur when neighbor beam m_metric becomes below a defined threshold (Fig.26 and para.210);   
Wherein m_metric may be received power, SNR, RSRP, RSRQ, or SINR etc. The backup beam may be a narrow receive beam (Fig.26 and para.210).; and 
wherein the backup beam may be a wide receiver beam corresponding to the serving mB (Fig.26 and para.210).

With regard Claim 1, US 2018/0309496 in view of US 2016/0337916 fails to teach the limitation of "wherein the processor is further configured to switch from the first beam to a second beam based on the second-order downlink control information to receive a second subframe, wherein the second downlink control information comprises a switching indication field of the second beam." as recited in claim 1.

With regard Claim 5, US 2018/0309496 in view of US 2016/0337916 fails to teach the limitation of "switch from a first narrow beam within coverage of a first wide 30 beam to a second narrow beam within coverage of a second wide beam based on access control information in the first subframe and downlink control information in the 

With regard Claim 11, US 2018/0309496 in view of US 2016/0337916 fails to teach the limitation of "wherein the downlink control information comprises a switching indication field of the second beam, the switching indication field comprising a beam number, the beam number being a quantity of bits of a preset length." as recited in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2017/0346534 is cited because they are put pertinent to the user equipment and a base station that may communicate through one of more beams. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633